           Case 1:18-cr-00255-PLF Document 85 Filed 11/18/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
           v.                                    :       18-CR-255 (PLF)
                                                 :
MAJID GHORBANI                                   :


  MOTION TO COMPEL GOVERNMENT TO CORRECT FALSE PRESS RELEASE

        Mr. Majid Ghorbani, pursuant to Local Rule of Criminal Procedure 57.7, respectfully moves

this Honorable Court to issue an order directing the government to correct the false press release

issued on November 5, 2019. In support of this request, counsel submits the following.

        On November 4, 2019, Mr. Ghorbani entered a guilty plea to one count of willfully violating

the Iran Emergency Economic Powers Act (IEEPA), in violation of 50 U.S.C. § 1705 and 31 C.F.R.

Parts 560.204, 560.206. Mr. Ghorbani did not enter a guilty plea to acting as an agent of the

Government of Iran. As the government is well aware, Mr. Ghorbani has consistently maintained

that he was not aware that information was going to the Government of Iran, and he never agreed to

work for the Government of Iran. This was again conveyed to the government during plea

negotiations.

        On November 5, 2019, the government issued a press release with the false title, “Two

Individuals Plead Guilty to Acting as Illegal Agents of the Government of Iran.” See Attachment A.

The press release also quoted Federal Bureau of Investigation Executive Assistant Director Jay Tabb

falsely stating, “[t]hese individuals admitted to breaking the law and acting on behalf of the

government of Iran by collecting information . . . .”

        Later that night, the Washington Post mimicked the false statements in the government press

release in an article titled “Two men plead guilty to acting as illegal agents for Iran in surveilling

Americans,” and stating, “[t]wo men have pleaded guilty to acting as illegal agents of the
            Case 1:18-cr-00255-PLF Document 85 Filed 11/18/19 Page 2 of 3



government of Iran on charges stemming from monitoring a Jewish center in Chicago and Americans

who are members of an exiled Iranian opposition group, the U.S. Justice Department and FBI

announced Tuesday.” See Attachment B. Notably, Mr. Ghorbani was not charged in relation to Mr.

Doostdar’s activities in Chicago. Other news outlets similarly reported the government’s false

statement. See, e.g., FoxNews, Two men plead guilty to acting as Iranian agents in US, spying on

Americans, available at https://www.foxnews.com/us/two-men-plead-guilty-iran-agents-spying-

americans. These false reports also were published by news outlets that report in Farsi.

        Local Rule 57.7 limits the release of information regarding pending matters. Rule 57.7(b)(1)

prohibits attorneys associated with pending matters from releasing information “if there is a

reasonable likelihood that such dissemination will interfere with a fair trial or otherwise prejudice the

due administration of justice.” Rule 57.7(b)(3)(a) prohibits the prosecution from releasing

information about defendant’s character, with the exception of “factual statements” about “age,

residence, occupation, and family status.” Rule 57.7(b)(3)(vi) prohibits the prosecution from

disseminating any opinion as to a defendant’s guilt. While the Local Rules do not prohibit the

government from announcing the “result of any stage of the judicial process,” see Rule 57.7(3), the

government cannot disseminate false statements about such results which amount to statements about

the defendant’s character and the government’s opinion as to guilt regarding a charge to which the

defendant did not enter a guilty plea.

        Here, the government’s false press release is an attack on Mr. Ghorbani’s character – falsely

describing him as an admitted agent of the Government of Iran. While the government may be of the

opinion that Mr. Ghorbani was acting as such, Rule 57.7 prohibits the dissemination of such

opinions.

        The false press release and resulting false press reports not only are detrimental to the

administration of justice, but also to Mr. Ghorbani and his family in the United States. As a result of

this false reporting, Mr. Ghorbani and his family fear retribution, both in the United States and, if
                                                    2
          Case 1:18-cr-00255-PLF Document 85 Filed 11/18/19 Page 3 of 3



Mr. Ghorbani loses his status as a permanent resident in the United State, in Iran.

       WHEREFORE, for the foregoing reasons, Mr. Ghorbani respectfully requests that the Court

compel the government to issue a new press release consistent with Rule 57.7, correcting the false

statements issued on November 5, 2019.



                                               Respectfully submitted,

                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                                     /s/
                                               ___________________________
                                               MARY MANNING PETRAS

                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W.
                                               Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500




                                                   3
